Title: To James Madison from George W. Erving, 27 January 1804 (Abstract)
From: Erving, George W.
To: Madison, James


27 January 1804, London. No. 28. Received JM’s circular of 1 Oct. 1803 respecting sales of American registered vessels. Sent in his 10 Nov. letter the documents required. Has found the powers lately vested in consuls extremely useful in preventing “irregularities both in the Transfers of Vessels, and the treatment of Seamen.” “To render their effect more complete by insuring the deposit of the Ships Papers and preventing the possibility of any British Vessel using American Papers, forged or otherwise obtained I have thought it expedient to apply for a regulation to be made by this Government prohibiting the Entry or Clearance of any Vessel claiming to be American without permission previously obtained from this Office.” Encloses his letter to Monroe on the subject. Does not doubt “the accommodation will be readily conceded.”
“Tho’ a great Deal has been done to purify the ownership of American Vessels perhaps something is yet necessary to accomplish this desirable object and which Congress may hereafter see fit to regulate; there is the best Reason to believe that many Vessels under our Flag are partly owned by Merchants in this City; I would suggest also whether during the time of European War it might not be desirable to establish some Mode of verifying the character of the Cargoes of American Vessels, whether the Sea letter ought not to be delivered up on the termination of the single Voyage for which it is granted, or a suitable endorsement made to prevent the possibility of its being misapplied in the manner suggested in a former letter, Whether the Bills of Lading ought not in all Cases to be sworn to by the Shipper before the Consul or Collector and made distinctly to express the account for which the Vessel is freighted.”
Is aware of the objections the carrying trade might have to such regulations but cannot believe “the fair carrying trade woud in fact be injured; but inasmuch as it might be injured the substantial capital Trade of our Country woud be strengthened.” “It has been strongly urged against the establishment of the Principle in the law of Nations that ‘neutral Bottoms make free Cargoes’ the great encouragement which such a rule would offer to the carrying trade at the expence of the Capital Trade of the United States; the objection may be supposed to have more force as it comes principally from a quarter where interest woud seem to lead to an extension of the carrying trade. If then it was desirable to sacrifice a principle of Public Law for the support of which some have thought the honor of every independent Nation to be pledged; for the purpose of encouraging the Capital Trade of our Country, it is to be hoped that no substantial Objections can be made to such regulations as are calculated only to repress the dishonest and irregular Practices of the Carrying Trade; Perhaps the only evil of regulations calculated to define the Bonâ fide property on board American Vessels, would be, the admission which they would seem to make of the Right of Belligerents to Seize Enemies property on board Neutral Vessels.”
These remarks are prompted by a case he has lately investigated. “The Owner of an American Vessel lying in this port left a Power of Attorney with a London Merchant enabling him to freight, charter, or sell her: The Merchant freighted her with Goods for the Coast of South America, and put a Supercargo on board who assumed the Character of an American Citizen, & who was to appear to be the owner of the Cargo; the Supercargo had served an apprenticeship in Boston, but it happened to my knowledge was not a Citizen of the United States; they applied however for a Certificate which I refused of course; he probably obtained a Document of some sort, for the Merchant was satisfied that he would answer his purpose as an American; as I also knew that the Young Man had neither Property or Credit sufficient to procure this Cargo I questioned the Merchant upon this Subject, who candidly confessed that the Cargo belonged to himself and friends.
“I was disposed therefore to retain the Ships Papers till I had compelled them to name in the Bills of lading the true account for which the Property was shipped.” Later doubted that he had such authority, so he insisted only “that the Supercargo shoud not be named an ‘American Citizen’ in any Bill of lading signed by the Master; this point was conceded and the Ship Proceeded on her Voyage.”
“I have entered into this detail to shew the nature of the Trade which may be carried on from hence to which I mean to apply the observations respecting the Verification of Cargoes which I have taken the liberty to Submit.” Adds in a postscript: “The Ganges and Cyrus American Vessels purchased in this Port by William Moore of Nantucket on the 20th. of May 1802 and which sailed from this to Dunkirk have been taken engaged in the Whale Fishery under French Colours by a British Letter of Marque.”
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 9). RC 6 pp.; in a clerk’s hand, signed by Erving; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:367–69. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:479.



   
   Erving enclosed a copy of his 19 Jan. 1804 letter to Monroe (4 pp.; docketed by Brent), in which he stated that means were often found to evade the provisions of the recent law giving consuls the power to require the deposit of ship’s papers at the consulate. He cited the case of the Cotton Planter of Charleston. Captain Hazard claimed the papers were in the hands of the consignee, who refused to deliver them to the consul. Erving understood that the ship was to be sold and feared the vessel might continue to pass as American. He had also been told by a crew member that the men had been “irregularly discharged.” He reported that “a Mr: M:Laurin from Bordeaux” had sold a ship in Île de France and come to London with a complete set of papers, which he refused to deliver to Erving for cancellation. As Erving had no power to enforce the law, he suggested “a regulation of the Custom houses here” that would forbid ships to enter or clear without written permission from their consuls. He also submitted for Monroe’s consideration the case of some coffee taken by a customhouse officer from Captain Wills of the Shepherdess. In a postscript he added that McLaurin had delivered the papers. Another copy of this letter, dated 9 Nov. 1803, which lacks the postscript but contains an extract from the act cited by Erving, is filed with Erving to JM, 10 Nov. 1803.



   
   See Erving to JM, 2 Nov. 1803.


